DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/25/2021 has been entered.
Claims 12 and 14-20 previously canceled.
Claims 21-23 are new.
Claims 1-11, 13 and 21-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6-11, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Atif Hussein et al. (US 2014/0058855 A1, herein Hussein), in view of Shane Joseph et al. (US 2010/0017316 A1, herein Joseph), in further view of Michelle Eng Winters (US 2011/0231223 A1, herein Winters).

Re. claim 1, a method for performing an automated transaction, comprising: 
Hussein teaches: 

performing at least one of providing said funding or denying said funding based upon said request processing (¶ [0046-0047] and ¶ [0072]);
Hussein does not explicitly teach, however, Joseph teaches:
the request processing further comprising:
performing a rejection processing in response to said denying said funding, wherein said rejection processing comprises:
receiving a rejection message (Fig. 3 element 340 and ¶ [0065]); 
determining whether said rejection message is a contingent rejection (Fig. 3 element 335 and ¶ [0065]); 
issuing a denial of the request in response to a determination that said rejection message is not a contingent rejection (Fig. 5 element 530 and ¶ [0069] “If the expense report is not approved (step 520), the approver clicks a different button and ERM 147 notifies the employee that the expense report is rejected (step 530)”); 
providing at least one contingency parameter that includes information associated with the contingency to the requestor to prompt a modification of said request in response to a determination that said rejection message is a contingent rejection (Fig. 3 elements 310 and 340, and ¶¶ [0026 and 0065] where the user is notified that the cost estimates have been rejected and that the user must obtain a new cost estimate where the examiner interprets the cost estimate as a contingent parameter that is user updated/modified); 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the invention of Hussein to include the step of notifying the user modify a rejected request as taught by Joseph in order to have user obtain new cost estimates that may be funded (¶ [0065]).
The combination of Hussein and Joseph does not explicitly teach, however, Winters further teaches:
performing a request processing in response to said request, said request processing comprises: 
routing said request to an approval unit (Winters ¶ [0465]), 
determining by said approval unit that said funding is authorized (Winters ¶¶ [0466-0467]), and

It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the combination of Hussein and Joseph to include an approval unit as seen in Winters in order to reject transactions based on risk assessment (Winters ¶ [0466]).
Re. claims 6 & 11, the claims recite analogous limitations to claim 1 above, and are therefore rejected on the same premise.

Re. claim 2, the combination of Hussein, Joseph and Winters as shown in the above rejection, renders all the limitations of the rejection in claim 1 obvious.
Hussein further teaches: 
wherein receiving the request for funding comprises receiving said request from the remote device over a communications network selected from the group consisting of the Internet, an Intranet, a cloud computing network; and a cellular communications network (Fig. 2 and ¶ [0010, 0011, 0016, and 0053]).

Re. claim 3, the combination of Hussein, Joseph and Winters as shown in the above rejection, renders all the limitations of the rejection in claim 1 obvious.
Hussein further teaches: 
wherein determining by said approval unit that said funding is authorized comprises determining whether at least one parameter of said request passes at least one of a predetermined rule, a predetermined threshold, or an event test (¶’s [0045-0047, 0053 and 0168]).
Re. claim 7, the claim recites analogous limitations to claim 3 above, and therefore rejected on the same premise.

Re. claim 4, the combination of Hussein, Joseph and Winters as shown in the above rejection, renders all the limitations of the rejection in claim 1 obvious.
 Joseph further teaches:

denying said request in response to a determination that said modified request does not satisfy said contingency parameter (Fig. 3 element 340 and ¶ [0065]).

Re. claim 8, the combination of Hussein, Joseph and Winters as shown in the above rejection, renders all the limitations of the rejection in claim 6 obvious.
Hussein further teaches: 
further comprising an approval protocol module operatively coupled to said approval unit, wherein said approval protocol module comprises at least one of:
a rule for determining whether said funding is approved;
a threshold for determining whether said funding is approved; or
a event test for determining whether said funding is approved (¶’s [0045-0047, 0049, 0053 and 0168]).

Re. claim 9, the combination of Hussein, Joseph and Winters as shown in the above rejection, renders all the limitations of the rejection in claim 6 obvious.
Winters further teaches: 
further comprising an administrator unit operatively coupled to said approval unit and said funding unit, wherein said administrator unit is configured to set-up a transaction mechanism, and set up a master account for funding said transaction mechanism (¶¶ [0057, 0154-0155, 0165, 0212 & 236]).

Re. claim 10, the combination of Hussein, Joseph and Winters as shown in the above rejection, render all the limitations of the rejection in claim 9 obvious.
Winters further teaches: 
wherein said transaction mechanism is an expense card, wherein said expense card is one of a debit card, a credit card, an electronic device capable of making a payment, an application operational on a mobile device, or an application running on a tablet device (¶¶ [0039 & 0050]).

Re. claim 21, the combination of Hussein, Joseph and Winters as shown in the above rejection, render all the limitations of the rejection in claim 1 obvious.
Hussein further teaches: 
wherein the request for funding consists of text (¶ [0105]).
Re. claims 22 & 23, the claims recite analogous limitations to claim 21 above, and are therefore rejected on the same premise.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hussein, in view of Joseph, in view of Winters, and in further view of Travis Harrison Kroll Green et al. (US 2014/0074709 A1, herein Green).

Re. claim 5, the combination of Hussein, Joseph and Winters as shown in the above rejection, renders all the limitations of the rejection in claim 1 obvious.
Winters further teaches:
determining whether a master account contains sufficient funding to fund said request (¶ [0465]); 
The combination of Hussein, Joseph and Winters fail to explicitly teach, however Green, teaches: 
requesting replenishment of said master account in response to determining that said master account does not contain sufficient funding to fund said request (¶ [0051]); 
transferring a requested amount in response to at least one of determining that said master account contains sufficient funding to fund said request, or determining that said master account has been replenished (¶ [0051]); and 
issuing a denial of said request in response to determining that said master account has not been replenished (¶ [0025]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the method of funding of Hussein and Winters to include the step replenishing a said master account if not enough funds are available and transferring funds once enough funds are available as taught by Green in order to proceed with the transfer of funds (¶ [0051]).
Re. claim 13, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.

Response to Arguments
The 101 rejection of the claims has been withdrawn in light of the Patent Trial and Appeal Board Decision dated January 25, 2021.
With respect to applicant’s arguments, see pages 8-11, filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-4 & 6-11 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michelle Eng Winters (US 2011/0231223 A1, herein Winters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/27/2021